Citation Nr: 1435866	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1982, from April 1986 to July 1986, and from March 2003 to March 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). In May 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issue of service connection for a left ankle disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the Veteran's claim of service connection for a left ankle disability, based essentially on a finding that such disability was not shown.

2.  Evidence received since the February 2006 rating decision includes a report of a March 2014 VA examination and VA treatment records showing diagnoses of chronic ankle sprain, peroneal tendonitis, and mild degenerative joint disease of the left ankle; relates to the unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A February 2006 rating decision denied the Veteran's claim of service connection for a left ankle disability based on a finding that such a disability was not shown.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the February 2006 rating decision included the Veteran's service treatment records (STRs) and an October 2005 VA examination which found no significant disability of the left ankle. 

Evidence received since the February 2006 rating decision includes VA treatment records from October 2007 showing diagnoses of peroneal tendonitis and chronic left ankle sprains, and a March 2014 VA ankle examination report submitted (with a waiver of RO consideration) at the May 2014 Travel Board hearing which lists diagnoses of chronic left ankle sprains, peroneal tendonitis, and mild degenerative joint disease.

The evidence received since the February 2006 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left ankle disability.  Specifically, VA treatment records and the March 2014 VA examination report show treatment for and diagnoses of a current left ankle disability variously diagnosed as chronic sprain, tendonitis, and degenerative joint disease.

As the new evidence indicates the Veteran has a current left ankle disability, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability, and together with the evidence previously of record  raises a reasonable possibility of substantiating such claim.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

 De novo review of the claim is discussed in the remand below.
ORDER

The appeal to reopen a claim of service connection for a left ankle disability is granted.


REMAND

At the May 2014 Travel Board hearing, the Veteran testified that a medical provider at Great Lakes Federal Health Care Center (now Lovell Federal Health Center) related his current left ankle disability to his active service.  The report of the evaluation when this occurred is not associated with the record but, if existing, is pertinent (perhaps critical) evidence in the matter at hand, and must be secured.

Furthermore, the record reflects that the RO attempted to secure the Veteran's Social Security Administration (SSA) records.  An initial attempt is documented in the record;  but the record does not show that SSA records were received, or that there was a follow-up attempt to secure them.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held, in essence, that records pertaining to SSA disability claims in the possession of SSA are constructively in possession of VA (see 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the Veteran under 38 U.S.C.A. § 5107(a).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  The Board finds that medical records considered by SSA may be relevant to the issue on appeal, and must be secured.

The reopening of the Veteran's claim of service connection for a left ankle disability has triggered VA's duty to assist him by arranging for an examination to secure a medical nexus opinion.  Here, a left ankle disability has been diagnosed, an injury in service is documented in the record, and the Veteran has provided evidence suggesting that the two may be related.  Accordingly, an examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure and associate with the record any unassociated records of VA treatment the Veteran has received for a left ankle disability (specifically including all such records generated since June 2013), to include all pertinent records from the Great Lakes/Lovell Federal Health Care Center.

2.  The AOJ should also secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in their determination on his claim for SSA disability benefits. The AOJ should review the records received from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment-providers, secure the records of such treatment).

3.  Thereafter, if the above development does not yield an adequate nexus medical opinion regarding the etiology of the Veteran's current left ankle disability, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left ankle disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner must provide opinions that respond to the following:

a.) Please identify (by medical diagnosis) each left ankle disability found; 

b.)   Please identify the most likely etiology for each left ankle disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service/complaints or injury noted therein?

4.  The AOJ should then review the record and readjudicate the Veteran's claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


